Chalmers, J.,
delivered the opinion of the court.
The proper authorities of the city of Bay St. Louis issued several warrants or checks on its own treasury in payment of work done for the corporation, amounting in the aggregate to nine dollars and thirty-three cents. The amounts specified in the several warrants were fraudulently raised by the clerk of the town council after issuance, until in the aggregate, as raised, they amounted to nine hundred and thirty-three dollars and thirty cents, and as thus raised they were negotiated and came in due course to the plaintiff’s intestate, who, in *329good faith, purchased them, supposing them to have been properly issued for the amounts apparently due upon them. It is admitted that the alterations were so skilfully effected as to prevent detection by a stranger, and that this was rendered possible by the fact that the city authorities in issuing the warrants failed to draw pen marks along or through so much of the blank spaces in the printed forms as were not used in writing the true amounts. It is insisted that these facts make the corporation liable for the full sum as now expressed upon the face of the warrants, because it was by the negligence of its officers that the fraud upon the plaintiff’s intestate was rendered possible, and that it is, therefore, just that the loss should fall upon those whose officers were guilty of the neglect. There are two conclusive answers to that proposition. These warrants or checks of the city upon its own treasury, though transferable under our statute, possess none of the elements of commercial paper, and are not governed by the principles which apply to similar instruments drawn by private persons. They are intended only to serve as certificates of the amounts due to the parties in whose favor they are issued, and to furnish a convenient method of adjusting and paying the municipal indebtedness. In so far as they are authorized by law, and no further, they impose a liability upon the municipality. Whenever issued in excess of authority, they are null and void. Neither is it possible for the officers of a municipal corporation to impose any liability upon the constituent body by their crimes or torts, even when committed colore officii, unless expressly authorized or subsequently ratified, or done in pursuance of some general authority over the subject-matter of their action. They may by such acts make themselves personally liable, but they impose no obligations upon the public. Sherman v. Grenada, 51 Miss. 186.

Judgment affirmed.